Aw-rORNEx       OENEm*L                July 5, 1977




            Honorable Charles W. Evans                Opinion No. H-1021
            Chairman, Committee on
              Judicial Affairs                        Re: Whether former district
            Texas House of Representatives            judges who are not eligible
            Austin, Texas                             for retirement may be assigned
                                                      under articie 200a, V.T.C.S.
            Dear Chairman Evans:

                 YOU have requested our opinion regarding the recent amend-
            ments to article 200a, V.T.C.S., which relate to the assign-
            ment of former district judges. You first asic whether a former
            district judge who has either not accrued sufficient creditable
            service for retirement or who has not yet reached the age of
            retirement may be assigned as a special judge pursuant thereto.

                 Prior to the amendment, section 5a of article 200a pro-
            vided for the special assignment of "regular district judges"
            and of district judges retired pursuant to article 622db,
            V.T.C.S.  Section Sa now includes within the group available
            for assignment

                          all former district judges who were elected
                          at a general election or appointed by the
                          governor; who have not been defeated for re-
                          election; who have not been removed from of-
                          fice by impeachment, the Supreme Court, the
                          governor upon address of the legislature,
                          the State Judiciai Qualifications Commission,
                          or by the legislature's abolishment of the
                          judge's court; who are not more  than 70 years
                          of age; and who certify to the presiding
                          judge a willingness to serve and to comply
                          with the same prohibitions relating to the
                          practice of law that are imposed on a retired
                          judge by Section 7, Article 6228(b) of the
                          Revised Civil Statutes of Texas, 1925, as
                          amended or hereinafter amended. . . .




                                          P. 4217
Honorable Charles W. Evans - page 2   (H-1021)



V.T.C.S. art. 2OOa, S Sa, Acts 1977, 65th Leg., ch. 115, at 248.
Under this provision ail former judges who have not yet retired
are eligible for assignment as special judges, so long as they
have not been defeated for reelection, have not been removed
from office, are not more than 70 years of age, and have made
the certification required by section 7 of article 6228b. Ac-
cordingly, it is clear that a former district judge, if he fui-
fills such conditions, is eligibie for assignment as a special
judge, whether or not he is presentiy eligible for retirement
under article 6228b. Those persons to whom article 200a was al-
ready applicable prior to its amendment - "retired" and regular
district judges - are not affected by the amendment.  Any 4re-
tired" judge who has 'consented to be subject to assignment"
remains eligible for service.

     You also ask whether a former district judge who is serv-
ing an assignment accrues additionai creditabie service toward
retirement during the period of such assignment.  The amended
version of section 5a of article 200a provides that a former
district judge, not yet retired, shall be paid

          the same amount of compensation, saiary,
          and expenses that the regular judge is
          entitled to receive tram the county and
          from the state for such services.

We beiieve that such "compensation" may be said to embrace such
accrual of creditable service toward retirement as a "regular
judge" receives under article 6228b. That statute, which des-
cribes the procedure for accrual of creditable service based
on judicial. tenure, makes no distinction between service ren-
dered by a regular judge and that performed by a judge appointed
pursuant to article 200a. It is therefore our opinion that a
former district judge, not yet retired, who is assigned as a
special judge under the provisions of article 20Oa, accrues ad-
ditional creditabie service toward retirement during the period
of such assignment.

                        SUMMARY
          A former district judge is eligibie for
          assignment as a speciai judge if he fui-
          fills certain requirements under article
          2UOa, V.T.C.S., without regard to whether
          or not he is presently eiigible for retire-
          ment. A former district judge, not yet




                          P. 4218
Honorable Charles W. Evans - page 3     (H-1021)



            retired, who is assigned as a special judge
            under the provisions of article 200a, accrues
            additional creditable service toward retire-
            ment during the period of such assignment.

                                Very truly yours,


                                      /CL&
                                JOHN L. HILL
                                Attorney General of Texas

APPROVED:                 F



                        l-&a
DAVID M. KENDALL, First Assistant




C . ROBERT HEATH, Chairman
Opinion Committee

klw




                              p. 4219